DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         GILBERTO MACHADO,
                              Appellant,

                                     v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
                     ENFORCEMENT,
                        Appellee.

                               No. 4D15-2866

                               [March 9, 2016]

   Appeal from the State of Florida, Department of Revenue, Child
Support Enforcement; Depository No. 56150000567DR and CSE Case
No. 2000702843.

   Gilberto Machado, Port St. Lucie, pro se.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   The July 2, 2015 final administrative support order is affirmed
without prejudice to appellant to file a civil action to determine support
obligations pursuant to section 409.2563(4)(l), Florida Statutes.

   Affirmed.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.